DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-4, 18 are cancelled.
Claims 2, 5-17, 19-22 are currently amended.

Allowable Subject Matter

Claims 19, 22, 2, 5-17, 21 allowable.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19, the combination Clarke/Crooks nor any prior art combination available discloses:
A smoking article with a container and a heater.
While Collett discloses a container (see liquid container/reservoir of [0114]) and a heater (see heater component of [0037]), addition of the liquid reservoir and heater component of Collett (US 2014/0060554) to the apparatus/combination Clarke/Crooks would NOT have been motivated by one of ordinary skill in the art.
Therefore, claim 19 is deemed allowable.

Regarding claim 22, Crooks discloses the substance container of claim 1 but the combination Clarke/Crooks does not disclose: a further container.
While Collett discloses a further container (see reservoir of [0114]), addition of the liquid reservoir of Collett to the apparatus/combination of Clarke/Crooks would NOT have been motivated by one of ordinary skill in the art.
Therefore, claim 22 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743